Exhibit 10(c)

 

AMENDMENT TO
SEVERANCE AGREEMENT

 

THIS AMENDMENT TO SEVERANCE AGREEMENT (the “Amendment”) is made and entered into
as of the 9th day of April, 2012, by and between Zep Inc. (the “Company”), and
Robert P. Collins (“Executive”).

 

WHEREAS, the Company and Executive previously entered into that certain
Severance Agreement, dated as of December 31, 2008 (the “Severance Agreement”);
and

 

WHEREAS, the Company and Executive subsequently amended the Severance Agreement
by that certain Amendment to Change in Control Agreement and Severance
Agreement, dated as of October 5, 2010 (the “Amendment”); and

 

WHEREAS, the Amendment neglected to include language that would revise the
multiple of Base Salary related to the Severance Period; and

 

WHEREAS, the parties desire to further amend the Severance Agreement to
correctly reflect the revised multiple of Base Salary that was erroneously
omitted in the Amendment.

 

AMENDMENT

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1.                                       Severance Payment.  Section 4.1 of the
Severance Agreement is hereby amended to read in full as follows:

 

“4.1                           Severance Payment.  Executive shall continue to
receive an amount equal to twenty-three and four tenths (23.4) months of his
Base Salary (subject to withholding of all applicable taxes) for the entire
Severance Period (as defined in Section 2.11 above), payable in the same manner
as it was being paid on his Date of Termination.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 

 

ZEP INC.

 

 

 

 

 

By:

 

/s/ John K. Morgan

 

 

 

John K. Morgan

 

 

 

Chairman, President and

 

 

 

Chief Executive Officer

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

/s/ Robert P. Collins

 

Robert P. Collins

 

--------------------------------------------------------------------------------

 